Citation Nr: 0517019	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  01-08 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from December 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In that determination, the RO denied the 
appellant's claim of entitlement to service connection for 
PTSD.  The appellant disagreed and this appeal ensued.  

By a March 2003 decision, the Board denied the claim in part 
because the appellant failed to report for a scheduled VA 
examination.  The appellant moved that the decision be 
vacated, as the appellant did not receive notice to report 
for the examination.  In April 2003, the Board vacated the 
March 2003 decision and ordered a new examination.  After 
receipt of that examination, the Board remanded the claim for 
initial RO consideration.  The case is again before the Board 
for appellate review.  


FINDINGS OF FACT

1.  In an August 1995 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
PTSD.  

2.  The evidence received since August 1995 concerning the 
claim of entitlement to service connection for PTSD is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The appellant has PTSD that is related to a sexual 
assault that occurred in service.  




CONCLUSIONS OF LAW

1.  The August 1995 rating decision denying the appellant's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 20.200 (2001).  

2.  Evidence submitted since the August 1995 rating decision 
relevant to the PTSD claim is new and material; thus, the 
requirements to reopen that claim have been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

3.  PTSD was incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Jurisdiction 

In 1987, the appellant filed a claim seeking service 
connection for PTSD based on an unspecified "stress related 
problem" in 1968.  By a letter in August 1987, the 
RO disallowed the claim as the appellant had not provided 
evidence supporting a diagnosis of PTSD.  

In an April 1991 statement, the appellant asked that his 
claim be reopened, though the record contains no specific 
adjudication of the claim.  In a June 1994 statement, the 
appellant again sought service connection for PTSD.  By an 
August 1995 rating decision, the RO denied service connection 
for PTSD by reasoning that the evidence revealed a diagnosis 
of PTSD without verification of an underlying stressor.  The 
record did not indicate the appellant had engaged in combat 
with the enemy.  Though he had informed VA of an in-service 
history of sleepwalking and enuresis (which is supported by 
the service medical records), these disorders were of a 
congenital or developmental nature and were not subject to 
service connection.  The appellant also indicated he had been 
the victim of a sexual assault by other residents of his 
barracks.  The RO concluded this claimed stressor could not 
be verified, for the appellant had not provided any specific 
names and could not provide documentation that he reported 
the incident or received any medical treatment.  By an August 
10, 1995, letter, the RO notified the appellant of this 
determination.  

By a September 1997 and April 1999 statements, the appellant 
again asked that his claim be reopened.  After evidentiary 
development of the case, the RO issued the June 2000 rating 
decision denying service connection for PTSD from which this 
appeal is derived.  Although the RO did not address whether 
new and material evidence has been submitted to reopen the 
claim, this question is of a jurisdictional nature and must 
be addressed by the Board prior to proceeding to the merits 
of the claim.  

To reopen a previously denied claim, the appellant must 
submit new and material evidence.  Whether new and material 
evidence has been submitted is a preliminary issue to the 
reopening of the claim.  If new and material evidence is 
submitted, the claim will be reopened and adjudicated on the 
merits.  38 U.S.C.A. § 5108 (West 2002).  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence changed.  See 38 C.F.R. § 
3.156(a) (2004).  However, the new regulatory definition is 
effective only for claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The claim to reopen in this case was received prior to August 
29, 2001, and the following regulation defining new and 
material evidence applies:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the August 1995 
rating decision is of concern for the purpose of reopening 
this claim.  The evidence is presumed credible for the 
purposes of reopening the claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75- 76 (1995).  

The August 1995 rating decision accepted that the evidence 
included medical diagnoses of PTSD, but denied service 
connection because the record did not verify the occurrence 
of the claimed in-service stressor.  To reopen the claim, 
then, there must be new and material evidence on the question 
of whether the record verifies the claimed stressor.  The 
evidence received since the August 1995 rating decision 
includes a March 2001 statement from a friend of the veteran 
attesting to events in service involving a sexual assault.  
The record also includes VA examinations in May 2001 and July 
2003 discussing a nexus between the diagnoses of PTSD and the 
claimed sexual assault in service.  This evidence tends to 
rebut the reasons for the prior denial of the claim, thereby 
rendering it both new and material.  

In light of this analysis, the Board concludes that the 
additional evidence received since August 1995 is new and 
material as to the reasoning of the former action.  As such, 
the claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  



II.  Analysis

The appellant contends he has PTSD that is predicated on a 
sexual assault he experienced during his service in Germany 
in 1969.  (He noted he did not have a firm recollection of 
the exact date of the assault, though he consistently 
reported it occurred in 1969.)  He reported that he did have 
an alcohol problem, enuresis, and sleepwalking during 
service, which he contends were manifestations of his anxiety 
during the period when the sexual assault occurred.  He 
acknowledged he did not report the incident to authorities, 
but that a friend witnessed at least one part of the assault 
and could attest to its occurrence.  

Based on these in-service events, the appellant filed this 
claim seeking service connection for PTSD.  Service 
connection means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  It generally requires medical evidence of 
a current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004); Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The establishment of service connection for PTSD has specific 
requirements, including (1) medical evidence diagnosing the 
condition in accord with 38 C.F.R. § 4.125(a) (2003); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service  stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the appellant 
engaged in combat with the enemy and the claimed stressor was 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor was consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
appellant's lay testimony alone could establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2003) and 38 C.F.R. § 4.125 (2003) (requiring 
PTSD diagnoses to conform to the criteria in AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen (Douglas) v. Brown, 10 Vet. App. 
128 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD varies depending upon whether the claimant "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2004); Cohen v. Brown, 10 Vet. 
App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
When someone has engaged in combat, his own "satisfactory" 
testimony is accepted as conclusive evidence of the 
stressor's occurrence.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2004); Cohen, 10 Vet. App. at 
146-47; Zarycki, 6 Vet. App. at 98.  When the claimant has 
not engaged in combat, or the claimed stressor is not combat-
related, then his own testimony, in and of itself, is not 
sufficient to establish the occurrence of his alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  Cohen, 10 Vet. 
App. at 146-47; Zarycki, 6 Vet. App. at 98.  

In the instant case, the appellant does not allege that he 
engaged in combat with the enemy or that his claimed stressor 
is related to combat.  Instead, he alleges an in-service 
personal assault that must be corroborated by the evidence of 
record.  Effective March 7, 2002, VA amended the regulatory 
criteria to clarify the type of evidence relevant in 
corroborating a claimant's statement regarding the occurrence 
of a stressor resulting from a personal assault.  67 Fed. 
Reg. 10,330 (Mar. 7, 2002) (codified at 38 C.F.R. § 3.304(f) 
(2004)).  

Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on 
in- service personal assault, evidence from sources other 
than the appellant's service records may corroborate his 
account of the claimed stressor.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2004).  

In cases involving personal assaults, it is not unusual for 
there to be an absence of service records documenting the 
events the appellant has alleged.  See, e.g., Patton v. West, 
12 Vet. App. 272, 281 (1999).  Furthermore, under Paragraph 
5.14(d), Part III, of VA's Adjudication Procedure Manual, 
M21-1, because service records may not contain evidence of 
personal assault, alternative sources may provide credible 
evidence of an in-service stressor premised on personal 
assault.  These sources might include testimonial statements 
from confidants such as family members, roommates, fellow 
service members, or clergy.  See YR v. West, 11 Vet. App. 
393, 399 (1998).  

The initial element of the claim requires a diagnosis of PTSD 
in accord with 38 C.F.R. § 4.125(a) (2004).  A review of the 
record reveals diagnoses of PTSD in the VA examinations of 
May 2001 and July 2003, and in various private medical 
reports.  The VA examinations include opinions by the 
examining psychiatrists that the diagnosed PTSD was most 
likely secondary to the claimed sexual assault.  Therefore, 
the resolution of this claim comes down to whether there is 
credible supporting evidence that the claimed in-service 
assault actually occurred.  

On this question, the record contains little probative 
evidence.  The service personnel records indicate the 
appellant was in Germany in 1968 and 1969.  The service 
medical records are silent as to any such sexual assault.  
His separation examination in September 1969 revealed a 
normal psychiatric clinical evaluation, though it was noted 
the appellant complained of depression, bedwetting, nervous 
trouble, and a history of excessive drinking.  Service 
clinical records in August 1969 had noted enuresis 
(bedwetting) originating from emotional distress, though that 
distress was not defined other than to a general unhappiness 
with military life.  The diagnosis was inadequate personality 
disorder, passive-dependency, and immaturity reaction 
manifested by enuresis.  Because of these disorders, the 
appellant was separated from service.  

It is common for victims of sexual assault to not report such 
incidents and the appellant acknowledged he did not report 
the claimed sexual assault.  Thus, it is not inconsistent 
with his claim that the service medical records are silent on 
this point.  Only three other documents directly address 
whether the appellant experienced a sexual assault in 
service.  The VA examination of May 2001 indicated the 
appellant had pronounced difficulty describing the stressor 
due to a reluctance to talk about the sexual assault, though 
it was also noted he had a memory deficit.  The examiner 
reviewed the claims file and concluded the PTSD was most 
likely secondary to the claimed sexual assault.  VA 
examination in July 2003, conducted pursuant to development 
action of the Board, concluded that the appellant suffered 
from PTSD.  In response to a specific question by the Board, 
the examiner indicated "I do believe that the veteran was 
personally assaulted while in the service and that assault 
was sufficient to cause [PTSD]."  Thus, the medical 
examinations by VA concluded that the appellant had PTSD, 
that the personal assault occurred, and that the PTSD was 
derived from the sexual assault.  

Underlying this conclusion is a statement by a friend of the 
appellant who claims he witnessed at least a part of the 
sexual assault experienced by the appellant.  In a March 2001 
statement, the friend indicated he was stationed in Germany 
with the Army in 1969 and visited the appellant at Hahn Air 
Force Base (the appellant was in the Air Force).  Though he 
did not recall the exact date of the visit, he reported that 
when he "arrived at his barracks I witnessed him being 
sexually attacked . . . at knifepoint."  The assailant ran 
from the room.  The friend indicated he helped the appellant, 
urged him to go to a medical facility and make a report to 
authorities, but that the appellant did not do so because he 
was "embarrassed, ashamed, and in a state of shock."  The 
friend noted that he and the appellant agreed never to 
discuss the incident.  

This statement is the only document in the claims file, other 
than the appellant's own contentions, attesting to the 
occurrence of the sexual assault.  This friend had written 
two earlier statements, in May 1987 and in March 1997, though 
in neither statement did he indicate the occurrence of a 
sexual assault.  (Those statements generally dealt with the 
friendship between the friend and the appellant going back to 
high school, before each went into the service, and to the 
friend's knowledge of the appellant's behavior and emotional 
changes during and after service.)  While the lack of any 
discussion of the claimed sexual assault in the earlier 
statements raises a question as to the veracity of the 
friend's most recent statement as to his witnessing the 
assault, this discrepancy might be explained by the asserted 
agreement in 1969 not to discuss the incident again.  The 
record also does not provide a supporting foundation for the 
statement, such as documentation that the friend knew the 
appellant before service or served in the Army in Germany at 
the same time as the appellant served there in the Air Force.  

Nonetheless, the record as it stands does not include 
specific information or evidence contradicting the friend's 
allegations.  His statement that he witnessed the sexual 
assault in service is the predicate to the VA medical 
opinions in May 2001 and July 2003 that the sexual assault 
occurred and resulted in PTSD.  And in this case there were 
psychiatric symptoms noted in service.  In light of the 
evidence and based on this analysis, it is the determination 
of the Board that the evidence supports the establishment of 
service connection for PTSD.  

III.  Duty to Notify and Assist

VA has a statutory obligation to assist the appellant in 
developing information and evidence necessary to substantiate 
the claim and to notify him of such information or evidence.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  
VA has fully satisfied its duties of notice and assistance.  
Sufficient evidence is of record to decide the claim.  If 
there were any deficiency of notice or assistance, it would 
not be prejudicial to the appellant, given the favorable 
nature of the Board's decision with regard to the issue on 
appeal.  No further assistance in developing the facts 
pertinent to the issues is required.  




ORDER

The application to reopen the claim of entitlement to service 
connection for PTSD is granted.  

Service connection for PTSD is granted.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


